Citation Nr: 0614455	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  99-01 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of 
trauma to the left knee with chondromalacia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Atlanta Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent evaluation for 
residuals of trauma to the left knee with chondromalacia.

In November 1999 and June 2004, the veteran and his wife 
testified before the Veterans Law Judges sitting at the RO.  
Transcripts of the hearings are associated with the claims 
folder and have been reviewed.  

In June 2000 and September 2004, the Board, in pertinent 
part, remanded the issue currently on appeal.

By a February 2006 letter, the Board offered the veteran 
another personal hearing because his most recent hearing was 
conducted by a Veterans Law Judge who is no longer employed 
by the Board.  The veteran did not respond to that letter, 
therefore the Board assumes that he wishes to proceed without 
another hearing.


FINDINGS OF FACT

1.  The veteran's residuals of trauma to the left knee with 
chondromalacia is manifested by x-ray evidence of moderate 
degenerative joint disease, chondromalacia patella, crepitus, 
pain on motion, and no more than slight recurrent subluxation 
or lateral instability.  On January 2005 VA orthopedic 
consultation, range of left knee motion was from zero to 90 
degrees.

2.  The veteran has not submitted evidence tending to show 
that his service-connected left knee disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of trauma to the left knee with chondromalacia 
and no more than slight instability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257 (2005).

2.  The criteria for separate 10 percent evaluation for 
residuals of trauma to the left knee with chondromalacia and 
degenerative joint disease are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2002 and 
November 2004.  These letters specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA orthopedic examinations.  The claims folder 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the medical evidence from the Atlanta VA Medical Center.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.
 
The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.
 
Any defect with respect to the effective date portion or 
increased rating of the allowed portion of the claim will be 
rectified by the agency of original jurisdiction when 
effectuating the award, otherwise, there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Analysis

During service, the veteran sustained damage to his left knee 
after it was run over by a forklift.  At his separation 
examination, a diagnosis of chondromalacia of the knee was 
rendered.  In a June 1977 rating decision, the RO granted 
service connection for residuals of trauma to the left knee 
with chondromalacia, and assigned a noncompensable 
evaluation, effective from January 29, 1977.  In an October 
1985 rating decision, the RO increased the evaluation for the 
veteran's left knee disability to 10 percent, effective from 
July 10, 1985.  The 10 percent evaluation has been in effect 
to the present.  

The 10 percent evaluation for service-connected left knee 
disability has been assigned under the provisions of 
Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability.  A 10 percent evaluation 
under Diagnostic Code 5257 contemplates a slight level of 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires a moderate level of recurrent subluxation 
or lateral instability.  A 30 percent evaluation requires a 
severe level of disability.  38 C.F.R. 4.71a, Diagnostic Code 
5257 (2005).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

On review, while laxity of the left knee ligaments was not 
shown on April 2003 and June 2003 VA examinations, the 
veteran's left knee exhibited mild laxity during a December 
2004 VA rheumatology visit and medial/lateral instability 
during a January 2005 Orthopedic Surgery Consultation.  The 
Board acknowledges the veteran's continued complaint of left 
knee joint laxity.  He wears a brace on his left knee.  
Notwithstanding, the Board finds that the above-medical 
findings do not more nearly approximate moderate recurrent 
subluxation or lateral instability.  Accordingly, a higher 
evaluation under Diagnostic Code 5257 is not warranted.  

The evidence also shows that during the April 2003 
examination, the veteran walked with a wide-based antalgic 
gait, however the examiner attributed such gait disturbance 
to the veteran's right ankle trauma and subsequent ankle 
fusion, and not to his left knee disability. 

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as 
Diagnostic Code 5257 is not based on limitation of motion, 
the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
apply.

There is x-ray evidence of moderate degenerative changes in 
the veteran's left knee.  VA's Office of General Counsel has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (1997).  VA General 
Counsel thereafter concluded that a knee disability that is 
rated under Diagnostic Code 5257 warrants a separate rating 
for arthritis based on x-ray findings and limitation of 
motion; the limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See VAOPGCPREC 23-97.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  According to Diagnostic Code 
5003, the diagnostic code which rates impairment resulting 
from degenerative arthritis, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2005).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent). 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

On review, the Board finds that a separate rating for 
arthritis is warranted.  On May 1997 VA examination, range of 
left knee motion was from zero to 110 degrees (active) and 
from zero to 120 degrees (passive).  On April 2003 VA 
examination, range of left knee motion was from zero to 130 
degrees.  On June 2003 VA examination, the veteran exhibited 
full range of left knee motion.  During an Orthopedic 
Consultation conducted in January 2005, the veteran's left 
knee flexion had decreased to 90 degrees.  Based on these 
findings, the veteran fails to meet the noncompensable 
criteria under either Diagnostic Code 5260 or 5261.  See 
VAOPGCPREC 23-97.  

Notwithstanding, as indicated above, a separate evaluation 
for arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2003).

The veteran complains of chronic left knee pain.  
Examinations of record indicate that the veteran's range of 
motion of the left knee is limited by pain and that pain has 
a major functional impact.  VA standards describe normal 
range of motion of the knee as from 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2005).  There is also evidence of 
crepitus in the left knee.  Accordingly, a separate 10 
percent evaluation for arthritic changes in the left knee 
with painful motion is warranted.  The Board acknowledges the 
significant subjective symptoms reported by the veteran but 
does not find symptoms or pathology creating impairment that 
would warrant an evaluation greater than 10 percent.  See 
DeLuca, supra.  



The Board has examined all other diagnostic codes pertinent 
to the knees.  There is no evidence of ankylosis of the knee 
and accordingly, Diagnostic Code 5256 is not for application.  
There is also no evidence of malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Code 5262 for impairment 
of the tibia and fibula is not for application.

In summary, the veteran's left knee disability is limited to 
chondromalacia patella, moderate degenerative arthritis, 
pain, crepitus, some limitation of flexion (noncompensable), 
and no more than slight recurrent subluxation or lateral 
instability.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected left knee 
disability.  Though he reports losing approximately one month 
of work due to his left knee problems (see April 2003 VA 
examination report), there is no objective evidence that the 
veteran's left knee disability has caused marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

An evaluation in excess of 10 percent for residuals of trauma 
to the left knee with chondromalacia and no more than slight 
instability is denied.  

A separate 10 percent evaluation for residuals of trauma to 
the left knee with degenerative joint disease is allowed, 
subject to the regulations governing the award of monetary 
benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


